UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-50441
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          ROBERT SCOTT DAVIS,

                                                   Defendant-Appellant.

________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-01-CR-93-1
________________________________________________________________
                        December 30, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Convicted   for     possession   with    intent    to   distribute

methamphetamine, Robert Scott Davis challenges the denial of his

motion to suppress evidence seized pursuant to a search warrant.

For such review, we determine: (1) whether the good-faith exception

to the exclusionary rule applies; and (2) if not, whether probable

cause supported the warrant.     E.g., United States v. Cherna, 184

F.3d 403, 407 (5th Cir. 1999).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Davis contends the good-faith exception does not apply because

the affidavit on which the search warrant was based was a “bare

bones” affidavit.        This   affidavit    was    based     on     the   personal

observations    of   a   confidential    informant,     who     had    previously

provided     reliable,    credible   information        to     law    enforcement

officials.      The informant stated:            he had observed Davis in

possession    of   methamphetamine      within    the   past    month;      he   had

previously observed Davis using methamphetamine; and he had smelled

what he believed to be anhydrous ammonia (a chemical used in the

manufacture of methamphetamine) on the subject premises within the

past 72 hours.

     We conclude that the officers relied in good faith on the

warrant.     See United States v. Satterwhite, 980 F.2d 317, 320-21

(5th Cir. 1992); United States v. McKnight, 953 F.2d 898, 905 (5th

Cir. 1992).

                                                                      AFFIRMED




                                     2